WATKINS, Judge:
This is an appeal from the judgment of sentence of the Court of Common Pleas of Allegheny County, Criminal Division, after conviction, non-jury, of receiving stolen property, possession of controlled substance and possession with intent to deliver controlled substance. Post-trial motions *522were denied and sentence on the first and second counts of the indictment were suspended upon payment of costs; the third count was suspended upon payment of costs, and the defendant was placed on probation for two (2) years.
The Commonwealth points out that the appellant was represented at trial by the Assistant Public Defender, Stephen P. Swem, Esquire. On appeal, the appellant is represented again by the Allegheny County Public Defender’s office and one of the issues raised on appeal is ineffective assistance of counsel so that “in such circumstances, it cannot be ‘assumed that appellate counsel will provide the zealous advocacy to which an appellant is entitled’ ”. Commonwealth v. Patrick, 477 Pa. 284, 383 A.2d 935 (1978).
The case is remanded to the court below for appointment of new counsel to represent the appellant on appeal in accordance with Commonwealth v. Patrick, supra.